Order entered April 24, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01306-CR
                                       No. 05-18-01307-CR
                                       No. 05-18-01308-CR

                              GARY LEE CHAPPELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F16-53354-N, F16-60423-N & F17-76639-N

                                             ORDER
       Before the Court is appellant’s April 19, 2019 pro se motion to review the appellate

record in order to file a pro se response to counsel’s Anders brief in cause nos. 05-18-01306-CR

and 05-18-01307-CR. By letter filed March 20, 2019, counsel informed the Court that counsel

has already mailed appellant a copy of the appellate record. Therefore we DENY AS MOOT

appellant’s motion. In the event appellant has not received the appellate record from counsel,

appellant is directed to inform the Court by letter that he did not receive the record.

       We extend the time to file appellant’s pro se response. Appellant’s pro se response shall

be due on June 7, 2019.
         We DIRECT the Clerk to transmit a copy of this order by electronic transmission to

counsel for appellant and for the State.

         We further DIRECT the Clerk to send a copy of this order, by first class mail, to Gary

Lee Chappell; TDCJ No. 02231679; Fort Stockton Unit; 1536 IH-10; Fort Stockton, Texas

79735.

                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE




                                              –2–